40 N.Y.2d 940 (1976)
In the Matter of First Fiscal Fund Corp., Respondent,
v.
State Tax Commission et al., Appellants.
Court of Appeals of the State of New York.
Argued October 21, 1976.
Decided November 18, 1976.
Louis J. Lefkowitz, Attorney-General (Joseph F. Gibbons and Ruth Kessler Toch of counsel), for State Tax Commission, appellant.
W. Bernard Richland, Corporation Counsel (Arnold Fox and Samuel J. Warms of counsel), for Register of City of New York, appellant.
I. Edward Pogoda for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Judgment affirmed, with costs, on the opinion by Mr. Justice, now Presiding Justice HAROLD E. KOREMAN at the Appellate Division (49 AD2d 408).